DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
	In the amendment filed on 6/1/2022, claims 1, 7, 11, 17, and 20 have been amended. The currently pending claims considered below are claims 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Grampurohit (US Publication 2021/0019338) and Abraham (US Publication 2018/0137181 A1) teaches analogous art to the instant application, that of managing data uploading process. Grampurohit more specifically teaches performing analysis and visualization of uploaded, extracted data. Abraham more specifically teaches determining errors during data upload through data analysis. However, after careful consideration of the claim amendments and response (pages 2-9) filed 6/1/2022 and the telephone interview held on 3/29/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Grampurohit in view of Abraham teaching a method of detecting errors during uploading and analysis of data and providing graphical representation of performance metrics related to analysis, but does not explicitly indicate receiving configuration data of a data modeling tool corresponding to a first data set of a selected particular number of records associated with a visualized data set after a data visualizing step, as disclosed in independent claim 1 and similarly in independent claims 11 and 20.
The feature of receiving configuration data after visualization is disclosed in claim 1, that recites “visualizing the second data set, the statistical data, and the metadata, and receiving a configuration of a data modeling tool corresponding to the first data set based on data associated with the visualized second data set.”, and similarly in claims 11 and 20. Consequently, independent claims 1, 11, and 20 and dependent claims 2-10 and 12-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sarkisian (US Publication 2020/0279364 A1)
Patel (US Publication 2022/0003102 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168